Citation Nr: 1044740	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  06-36 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial compensable disability rating for 
bilateral hearing loss prior to August 24, 2009.  

2.  Entitlement to a disability rating higher than 20 percent for 
bilateral hearing loss from August 24, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel



INTRODUCTION

The Veteran had active service from January 1951 to August 1952, 
and from June 11, 1963, to June 20, 1963.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which granted service connection for hearing loss and 
assigned an initial noncompensable disability rating effective 
July 25, 2005, the date of the claim for service connection.  The 
Veteran expressed disagreement with the assigned disability 
rating and perfected a substantive appeal.  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).  

In July 2009, the case was remanded for further development.

In September 2010, the RO increased the disability rating for the 
Veteran's bilateral hearing loss to 20 percent, effective August 
24, 2009, the date of a VA audiological examination demonstrating 
an increase in disability.  The Veteran has continued his appeal 
for a still higher rating and presumably also challenges the 
effective date assigned for his "staged" rating.  See 
Fenderson, 12 Vet. App. at 125-26; AB v. Brown, 6 Vet. App. 35, 
38 (1993).  Therefore, the issues on appeal are whether the 
Veteran was entitled to an initial compensable disability rating 
prior to August 24, 2009, and a rating higher than 20 percent 
from August 24, 2009.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  For the period prior to August 24, 2009, bilateral hearing 
loss was manifested by pure tone threshold averages and speech 
recognition scores that correspond to not worse than level "I" 
hearing in the right ear and level "I" in the left ear.

2.  Since August 24, 2009, bilateral hearing loss has been 
manifested by pure tone threshold averages and speech recognition 
scores that correspond to not worse than level "V" in the right 
ear and level "V" in the left ear.


CONCLUSIONS OF LAW

1.  Prior to August 24, 2009, the criteria for an initial 
compensable disability rating for bilateral hearing loss have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.85, 4.86, Diagnostic Code 6100 (2010).  

2.  Since August 24, 2009, the criteria for a disability rating 
in excess of 20 percent for bilateral hearing loss have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.85, 
4.86, Diagnostic Code 6100 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

This claim arises from the Veteran's disagreement with the 
initial evaluation following the RO's grant of service 
connection.  It has been held that once service connection has 
been granted, the claim is substantiated, additional notice is 
not required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlop v. 
Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent post-
service treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Service 
treatment records are associated with the claims folder, as are 
post-service VA medical examination reports and treatment 
records.  The Board also finds that the August 2009 VA examiner's 
comments with respect to the Veteran having difficulty 
understanding conversations and being required to listen to the 
television at an excessively high volume addresses the effects 
that the Veteran's hearing loss has on occupational functioning 
and daily activities pursuant to Martinak v. Nicholson, 21 Vet. 
App. 447 (2007).  The Board therefore finds that VA has satisfied 
its duty to notify and the duty to assist.

In light of the foregoing, the Board finds that there is no 
further action to be undertaken to comply with the provisions of 
38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that 
the Veteran will not be prejudiced by the Board's adjudication of 
his claim.


Entitlement to Initial Higher Ratings for Bilateral Hearing Loss

Entitlement to service connection for bilateral hearing loss was 
granted in the November 2005 rating decision and assigned a 
noncompensable rating, effective from July 2005.  Thereafter, 
based on subsequent audiological findings obtained on August 24, 
2009, the rating for this disability was increased to 20 percent, 
effective from August 24, 2009.  

Where, as here, entitlement to compensation has been established, 
but a higher initial disability rating is at issue, the extent of 
impairment throughout the entire period, beginning with the 
filing of the Veteran's original claim, must be considered and a 
determination must be made regarding whether "staged" ratings are 
warranted.  See Fenderson v. West, 12 Vet. App. 119, 126-127 
(1999) (when a disability rating is initially assigned, separate 
ratings should be considered for separate periods of time, known 
as staged ratings).  The medical evidence for the entire period 
must be considered.

VA outpatient treatment records from June 2005 reflect that the 
Veteran underwent a hearing evaluation with respect to the 
possibility of obtaining hearing aids.  Audiometric evaluation at 
this time reportedly indicated bilateral hearing loss 
representing mild to moderate hearing disability.  Although 
hearing aids were recommended, it was noted that the Veteran was 
not currently eligible for hearing aids through the VA.  

On the authorized audiological evaluation in October 2005, pure 
tone thresholds, in decibels, were 25, 30, 45, 60, and 60 at 500, 
1000, 2000, 3000, and 4000 Hertz, respectively, on the right, and 
25, 35, 45, 45, and 50 at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively, on the left.  Speech audiometry revealed speech 
recognition ability of 92 percent in each ear.  Pure tone 
threshold averages were 49 decibels on the right ear and 44 for 
the left ear.  The diagnosis was mild to moderately severe 
sensorineural hearing loss on the right and mild to moderate 
sensorineural hearing loss on the left.  

VA outpatient records from January 2006 reflect that recent VA 
examination results suggested mild to moderately severe 
sensorineural hearing loss on the right and a mild to moderate 
sensorineural hearing loss on the left.  Repeated pure tone 
thresholds reportedly did not reveal any change in hearing since 
October 2005.  Impressions were then made of the Veteran's ears, 
bilaterally, and hearing aids were ordered.  In February 2006, 
the Veteran was fitted with hearing aids.  

On the authorized audiological evaluation on August 24, 2009, 
pure tone thresholds, in decibels, were 30, 45, 60, 60, and 65 at 
500, 1000, 2000, 3000, and 4000 Hertz, respectively, on the 
right, and 25, 40, 50, 55, and 60 at 500, 1000, 2000, 3000, and 
4000 Hertz, respectively, on the left.  Speech audiometry 
revealed speech recognition ability of 72 percent in each ear.  
Pure tone threshold averages were 58 decibels on the right and 51 
for the left (the report notes the average as 49, but the Board 
calculated this average to be 51), and the Veteran stated he had 
difficulty understanding conversations and of being required to 
listen to the television at an excessively high volume.  The 
diagnosis was mild to moderately severe sensorineural hearing 
loss, bilaterally.  

Disability ratings are based on the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes 
identify the various disabilities.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluations will be assigned if the disability more closely 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  The 
determination of whether an increased evaluation is warranted is 
to be based on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

In its evaluation, the Board shall consider all information and 
lay and medical evidence that is of record.  When there is an 
approximate balance of positive and negative evidence regarding 
any issue material to the determination of a matter, the Board 
shall give the benefit of the doubt to the claimant.  38 U.S.C. § 
5107(b) (West 2002).

The basis for evaluating defective hearing is the impairment of 
auditory acuity as measured by pure tone threshold averages, 
within the range of 1000 to 4000 Hertz and speech discrimination 
using the Maryland CNC word recognition test.  38 C.F.R. § 4.85.

Pure tone threshold averages are derived by dividing the sum of 
the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz by 
four.  Id.  The pure tone threshold averages and the Maryland CNC 
test scores are given numeric designations which are then used to 
determine the current level of disability based upon a pre-
designated schedule.  Tables VI and VII in 38 C.F.R. § 4.85 
(2010).  Under these criteria, the assignment of a disability 
rating is a "mechanical" process of comparing the audiometric 
evaluation to the numeric designations in the rating schedule.  
See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1993).

Effective on June 10, 1999, new provisions were added to the 
schedular criteria allowing special consideration to cases of 
exceptional patterns of hearing impairment.  See 38 C.F.R. § 4.86 
(2010).  One of the provisions provides that an individual who 
manifests pure tone thresholds of 55 decibels or more in each of 
the specified frequencies (1000, 2000, 3000 and 4000 Hertz) will 
be given a numeric designation from either Table VI or VIa, 
whichever results in the higher numerical. 38 C.F.R. § 4.86(a) 
(2010).  The other provision provides that, when the pure tone 
threshold is 30 decibels or less at 1000 Hertz, and 70 decibels 
or more at 2000 Hertz, the higher Roman numeral designation under 
Table VI or Table VIa will be established, and the numeral will 
be elevated to the next higher Roman numeral.  38 C.F.R. § 
4.86(b) (2010).

Turning first to the period prior to August 24, 2009, the Board 
has reviewed the results from the October 2005 VA audiological 
examination, which reflect right and left ear pure tone threshold 
averages of 49 and 44 decibels, respectively, with speech 
recognition of 92 percent, bilaterally.  This corresponds to a 
numeric designation of "I" in the right ear and "I" in the left.  
Table VI in 38 C.F.R. § 4.85 (2010).  These combined numeric 
designations then result in a noncompensable rating under Table 
VII.  38 C.F.R. § 4.85, Table VII (2010).  There is no 
certification in this case of language difficulties or 
inconsistent speech audiometry scores so as to allow 
consideration of the numeric designations contained in Table VIa 
with respect to the results of any examination (see 38 C.F.R. § 
4.85(c) (2010)).

Turning next to the period since August 24, 2009, the only 
results for this period are from August 24, 2009, which show 
average pure tone thresholds of 58 on the right and 51 on the 
left, and speech recognition scores of 72 percent, bilaterally.  
This corresponds to a numeric designation of "V" in the right ear 
and "V" in the left.  Table VI in 38 C.F.R. § 4.85 (2010).  These 
combined numeric designations then result in a 20 percent rating 
under Table VII.  38 C.F.R. § 4.85, Table VII (2010).  

In summary, the Board finds that the evidence of record 
preponderates against a compensable disability rating for the 
Veteran's hearing loss prior to August 24, 2009, or a disability 
rating in excess of 20 percent from August 24, 2009.  In so 
holding, the Board has considered the Veteran's descriptions of 
his hearing loss disability, but finds that the most probative 
evidence concerning the level of severity of this disorder 
consists of the audiometric testing results of record.  See 
Lendenmann, 3 Vet. App. at 349.  Moreover, while the evidence of 
record indicates that the Veteran uses hearing aids, the 
schedular rating makes proper allowance for his improvement in 
hearing.  38 C.F.R. § 4.85(a) (2010).  There is no doubt to be 
resolved in his favor.  38 U.S.C.A. § 5107(b) (West 2002).

Finally, the Board would point out that the rating schedule 
represents as far as practicable, the average impairment of 
earning capacity.  Ratings will generally be based on average 
impairment.  38 C.F.R. § 3.321(a), (b) (2010).  To afford justice 
in exceptional situations, an extraschedular rating can be 
provided. 38 C.F.R. § 3.321(b).

The United States Court of Appeals for Veterans Claims (Court) 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  See Thun 
v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board 
must determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations for 
that disability are inadequate.  Second, if the schedular 
evaluation does not contemplate the Veteran's level of disability 
and symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating schedule 
is inadequate to evaluate a Veteran's disability picture and that 
picture has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
Veteran's disability picture requires the assignment of an 
extraschedular rating.

The Veteran's symptoms associated with his service-connected 
bilateral hearing loss reportedly make it difficult to understand 
conversational speech, and require him to listen to the 
television at an excessively high volume.  Such impairment is 
contemplated by the applicable rating criteria.  The rating 
criteria reasonably describe the Veteran's disability.  Referral 
for consideration of extraschedular ratings is, therefore, not 
warranted.








ORDER

Entitlement to an initial compensable disability rating for 
bilateral hearing loss prior to August 24, 2009, is denied.

Entitlement to a disability rating in excess of 20 percent for 
bilateral hearing loss from August 24, 2009, is denied.




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


